DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-4 of the remarks, filed 09/08/2021, with respect to claims 1-7 and 9-19 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1-7 and 9-19 has been withdrawn. 
Allowable Subject Matter
Claims 1-7 and 9-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, a first ground connecting portion and a first testing portion, wherein the first ground connecting portion and the first testing portion are parallel electrically connected to the first end, and wherein the first ground connecting portion and the first testing portion are electrically connected to the first electrically connecting pad; a second ground connecting portion and a second testing portion, wherein the second ground connecting portion and the second testing portion are parallel electrically connected to the second end, and wherein the second ground connecting portion and the second testing portion are electrically connected to the second electrically connecting pad; and a first switch and a second switch, wherein the first switch is electrically connected between the first ground connecting portion and the first end, wherein the second witch is electrically connected between the second ground connecting portion and the second end.
Claims 2-7 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 9, the prior art of record neither shows nor suggests the combination of method steps comprising a first ground connecting portion and a first testing portion, wherein the first 
Claims 10-19 depend from allowed claim 9 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2014/0300649 discloses an organic light emitting display device and method 
of inspecting the same.
US PUB 2014/0347593 discloses a display module and display device.

module and electronic device operating the same.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858